DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 12/16/2021 and the examiner amendments authorized on 12/31/2021.
Claims 1, 3-9, 11-17, 19 and 20 are currently pending in this application. Claims 1, 3-9, 11-17, 19 and 20 have been amended. Claims 2, 10 and 18 are cancelled. 
No new information disclosure statement (IDS) has been filed.

Response to Arguments
The previous 112(b) rejections to claims 1, 3-9, 11-17, 19 and 20 have been withdrawn in response to the amendments/remarks.
The previous 101 rejections to claims 9 and 11-16 have been withdrawn in response to the amendments/remarks.
The previous 102 or 103 rejections to claims 1, 3-9, 11-17, 19 and 20 have been withdrawn in response to the amendments/remarks.

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19 and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in phone interview with David Jordan (reg. no. 50,325) on 12/31/2021.

The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Amended): A method comprising:           receiving, from a first system of an energy retailer, customer energy data, including data representing energy consumption by a customer of the energy retailer;            receiving, from a second system of a third-party vendor of the energy retailer, program data representing one or more programs for processing the customer energy data according to a proposed intervention of the third-party vendor, the proposed intervention specifying one or more items of equipment or one or more services, or both, that the third-party vendor proposes for reducing costs associated with providing electricity to customers of the energy retailer;            executing the one or more programs in one or more secure execution environments with the customer energy data as input to produce output comprising estimated energy consumption data that reflects an effect of the proposed intervention of the third-party vendor on the customer of the energy retailer, the one or more secure execution environments providing security for the program data from access by the first system of the energy retailer and any third 

Claim 9 (Amended): One or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers of a secure execution system, cause the one or more computers to perform operations comprising:
receiving, from a first system of an energy retailer, customer energy data, including data representing energy consumption by a customer of the energy retailer;            receiving, from a second system of a third-party vendor of the energy retailer, program data representing one or more programs for processing the customer energy data according to a proposed intervention of the third-party vendor, the proposed intervention specifying one or more items of equipment or one or more services, or both, that the third-party vendor proposes for reducing costs associated with providing electricity to customers of the energy retailer;            executing the one or more programs in one or more secure execution environments with the customer energy data as input to produce output comprising estimated energy consumption data that reflects an effect of the proposed intervention of the third-party vendor on the customer of the energy 

Claim 11 (Amended): The one or more non-transitory computer-readable storage media of claim 9, further comprising:
receiving, from the first system, encrypted customer energy data;
providing the encrypted customer energy data into the one or more secure execution environments;
decrypting the encrypted customer energy data inside the one or more secure execution environments; and 
providing the decrypted customer energy data to the one or more programs in the one or more secure execution environments for execution.

Claim 12 (Amended): The one or more non-transitory computer-readable storage media of claim 9, further comprising:
receiving, from a third system, rate data; and
providing the rate data to the one or more programs in the one or more secure execution environments to compute a cost of the estimated energy 

Claim 13 (Amended): The one or more non-transitory computer-readable storage media of claim 9, further comprising:
receiving configuration parameters specified by the second system for performing the programs, wherein the configuration parameters designate one or more hardware or software components for a secure execution system to utilize when the secure execution system executes the configuration parameters of the programs on the customer energy data. 

Claim 14 (Amended): The one or more non-transitory computer-readable storage media of claim 9, wherein the customer energy data comprises a time series of energy data for each of one or more particular customers.

Claim 15 (Amended): The one or more non-transitory computer-readable storage media of claim 9, further comprising:
determining a size of the customer energy data; and
executing the one or more programs in a number of virtual environments, wherein the number of virtual environments is determined according to the size.

Claim 16 (Amended): The one or more non-transitory computer-readable storage media of claim 9

                       energy generated by the customer, or
                       energy consumed by the customer; and
the estimated energy consumption data is calculated for a scenario for a present time period or a past time period, as specified by the program data or by the customer.

Claim 17 (Amended): A system comprising:           one or more computers of a secure execution system and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:            receiving, from a first system of an energy retailer, customer energy data, including data representing energy consumption by a customer of the energy retailer;            receiving, from a second system of a third-party vendor of the energy retailer, program data representing one or more programs for processing the customer energy data according to a proposed intervention of the third-party vendor, the proposed intervention specifying one or more items of equipment or one or more services, or both, that the third-party vendor proposes for reducing costs associated with providing electricity to customers of the energy retailer;            executing the one or more programs in one or more secure execution environments with the customer energy data as input to produce output 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further consideration, it is noted that the prior art does not teach all the features of the claimed invention.
Regarding independent claims 1, 9 and 17,

Palmer (WO 2012/004597 A2) discloses a utility consumption data processing apparatus comprising a data store, a data processor and a first interface, wherein the apparatus is configured to receive utility consumption data, a plurality of different programs are stored in the data store, each of the plurality of different programs being configured to cause the data processor to process the utility consumption data to generate a different output derived from the utility consumption data, whereby at least part of the utility consumption data is not derivable from each of the different outputs, and the first interface is configured to send each of the different outputs to a respective different remote computer. Communication with server is through a secure communications channel using an encryption key specific to the secure communications channel between smart meter and server, facilitated by the security domain applet associated with the billing applet of the apparatus - see figs. 1, 9, 10; abstract; pages 21-25 of Palmer.

Forbes, JR. et al. (US 2009/0062970 A1) teaches a method and system for managing consumption of power supplied by an electric utility to power consuming devices including a client device and a server. The client device operates at least partially responsive to control messages received from the server and controls operation of controllable devices. Each controllable device selectively enables and disables a flow of power to one or more of the consuming devices. The server stores information, on a per client device basis, relating to power consumed by the consuming devices. When a power reduction is requested by the utility, the server selects, based on client device information stored in the database, at least one client device to which to issue a power reduction message that indicates at least one of an amount of power to be reduced and an identification of a controllable device to be instructed to disable a flow of power. The active load client (ALC) security interface provides security and encryption between the ALD server and each active load client on the system, ensuring that no third parties can send directions to, or receive information from, the active load client - see abstract; figs. 1, 2; paras. [0031], [0035] - [0041] of Forbes.

Walker et al. (US 8,712,920 B2) discloses a method and apparatus for effectuating bilateral buyer-driven commerce by allowing prospective buyers of goods and services to communicate a binding purchase offer globally to potential sellers. The sellers conveniently search for relevant buyer purchase offers, and potentially bind a buyer to a contract based on the buyer's purchase offer. The apparatus includes a controller which receives binding purchase offers from prospective buyers and makes purchase offers available globally to potential sellers. Potential sellers then have the option to accept a purchase offer and thus bind the corresponding buyer to a contract. Cryptographic key database facilitates cryptographic functions, storing both symmetric and asymmetric keys used by cryptographic processor for encrypting and decrypting conditional purchase offers (CPOs), seller responses, purchase confirmations, counteroffers, and buyer responses - see figs. 1, 2, 14; abstract; columns 8, 9 and 13 of Walker.

However, the prior art of record does not teach or render obvious the limitations in independent claims 1, 9 and 17 of a method, medium or system specific to the other limitations with combination of:
receiving, from a first system of an energy retailer, customer energy data, including data representing energy consumption by a customer of the energy retailer;
 receiving, from a second system of a third-party vendor of the energy retailer, program data representing one or more programs for processing the 
wherein the proposed intervention specifying one or more items of equipment or one or more services, or both, that the third-party vendor proposes for reducing costs associated with providing electricity to customers of the energy retailer;
executing the one or more programs in one or more secure execution environments with the customer energy data as input to produce output comprising estimated energy consumption data that reflects an effect of the proposed intervention of the third-party vendor on the customer of the energy retailer, 
wherein the one or more secure execution environments:
providing security for the program data from access by the first system of the energy retailer and any third party and 
providing security for the customer energy data and the estimated energy consumption data from access by the second system of the third-party vendor of the energy retailer and any third party.

Dependent claims 3-8, 11-16, 19 and 20 are allowed as they depend from allowable independent claims 1, 9 or 17.

Therefore, Examiner considers the above limitations in combination with the remaining limitations of their respective independent claims, as applied to ***field of endeavor*** as the non-obvious novelties of the invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495